Citation Nr: 1509017	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

 Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from February 16, 2012, to include an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION


The Veteran, who is the appellant, served on active duty from February 1958 to February 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial, noncompensable rating, effective July 9, 2010.  In January 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In a February 2012 rating decision, the RO awarded a higher, 10 percent rating for bilateral hearing loss from February 16, 2012.  While the RO awarded a higher rating for bilateral hearing loss, because higher ratings for bilateral hearing loss were available before and after that date, and the Veteran is presumed to seek the maximum available benefit, the Veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the claims file located on Virtual VA.  

In September 2014, the Board denied entitlement to an initial, compensable rating for bilateral hearing loss but remanded the claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss, from February 16, 2012, to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the AOJ  continued to deny the claim (as reflected in a December 2014 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

In February 2015, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket on her own motion, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

As a final preliminary matter, the Board points out that although the Veteran has raised claims of entitlement to service connection for  cervical and lumbar spine disabilities, to an increased rating for PTSD, and to a total disability rating based upon individual unemployability (TDIU) in August 2014 and February 2015, such claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those matters, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since  February 16, 2012, audiometric and speech discrimination testing has revealed no worse than Level III hearing in the left ear, and Level II hearing in the right ear.  

3.  Although the Veteran has asserted difficulty hearing his wife and at work, since February 16, 2012, the Veteran's bilateral hearing loss has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or frequent hospitalizations, so as to render the schedular criteria inadequate, and to warrant a higher rating on an extra-schedular basis; also, no claim for a TDIU due solely to the service-connected hearing loss been raised.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss from February 16, 2012, to include on an extra-schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the instant case, adequate notice in conjunction with what was then a claim for service connection was provided in August and November 2008.  Following the award of service connection and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream initial rating or subsequent rating issues was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the August 2011 SSOC set forth the criteria for higher ratings for loss, as well as the provisions of 38 C.F.R. § 3.321 for establishing a higher rating on an extra-schedular basis.  Thereafter, SSOCs dated February 2012 and December 2014 reflect readjudication of the claim for higher rating.  

Relevant to the duty to assist, the record contains sufficient information to adjudicate the higher rating claim herein decided, including, post-service VA and private treatment records, VA examinations dated February 2012 and November 2014, the transcript of the Veteran's June 2013 Board hearing, and various written statements provided by the Veteran, all of which have been considered in connection with this appeal.  

Pertinent to the period under consideration, the Veteran underwent VA audiology examination in February 2012 and November 2014.  The Board finds that the examinations are adequate for evaluation of  the Veteran's service-connected bilateral hearing loss disability, as they document an interview with the Veteran, to include a discussion of the functional effects associated with his hearing loss, and the results of audiometric and speech discrimination testing.  There is no indication or allegation that the VA examinations are not adequate for rating purposes.  

As for the September 2013 Board hearing, the Board points out that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(cc)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties .to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

Here, the hearing transcript reflects that the undersigned identified the issues on appeal and solicited information regarding the severity of the Veteran's service-connected bilateral hearing loss at each stage, including the impact of the disability has on his employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, pertinent to the period under consideration, the hearing discussion did not reveal any evidence that might be available that had not been submitted or obtained with respect to the claim.  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked with regard to the claim herein decided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim being decided herein.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on testing during audiology evaluations.  Ratings for hearing loss range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  

The criteria for rating hearing impairment utilize the results of controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The evidence pertinent to the period under consideration  includes VA examination reports dated in February 2012 and November 2014, as well as VA outpatient treatment records,  written statements submitted by the Veteran in support of this appeal, and the transcript of the  September 2013 Board hearing.  

Notably, while the VA outpatient treatment records show that the Veteran has continued to experience and receive treatment for bilateral hearing loss, the treatment records do not document the results of any audiometric or speech discrimination testing and, thus, do not contain the evidence needed for evaluation of the Veteran's bilateral hearing loss for the period under consideration, i.e., from February 16, 2012.  

The February 2012 VA audiological evaluation report documents that audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
50
55
LEFT
15
35
40
75
75

The Maryland CNC test revealed speech recognition ability was 80 percent in the right ear and 68 percent in the left ear.  Based on mechanical application of the rating criteria, the right ear warrants a Level III numerical designation, and the left ear warrants a Level V numerical designation according to Table VI.  Such designations result in a 10 percent rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board further observes that the pure tone thresholds recorded in connection with testing in February 2012 does not reflect exceptional hearing impairment in either ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Hence, a compensable rating also is not is not warranted under 38 C.F.R. § 4.86(a).

On November 2014 VA audiological evaluation, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
35
45
LEFT
35
40
45
80
80

The Maryland CNC test revealed speech recognition ability of 92 percent in the right ear and 72 percent in the left ear.  Based on mechanical application of the rating criteria, the right ear warrants a Level I numerical designation, and the left ear warrants a Level V numerical designation according to Table VI.  Such designations result in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board further observes that the pure tone thresholds recorded in connection with the November 2014 VA audiological evaluation does not reflect exceptional hearing impairment in either ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Hence, a compensable rating also is not is not warranted under 38 C.F.R. § 4.86(a).

In view of the foregoing, the Board must conclude that the criteria for a rating in excess of 10 percent for bilateral hearing loss, from February 16, 2012, are not met.  

In evaluating this claim, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination as to the schedular rating on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Additionally, the Board finds that, at no point since February 16, 2012, has the Veteran's service-connected bilateral hearing loss been shown to be so exceptional or so unusual a picture as to warrant the assignment of a compensable  rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

The Veteran has reported numerous employment problems caused by his hearing loss.  During his September 2013 Board hearing, he testified that, as a result of his bilateral hearing impairment, he can no longer work in his capacity as an air traffic control teacher and that he wanted  his bilateral hearing impairment to be considered on an extra-schedular basis because he does not think the standard tests used to evaluate his hearing are an accurate reflection of his specific hearing impairment.  Additionally, during his November 2014 VA examination, the Veteran reported that his bilateral hearing impairment resulted in difficulty understanding people at work.  

In the September 2014 remand, the Board found that the Veteran's contentions regarding his hearing difficulty, to include during his Board hearing, raised the question of whether the schedular criteria are adequate to evaluate his bilateral hearing impairment from February 16, 2012, and whether his disability picture is exceptional or unusual with such related factors as marked interference with employment (beyond that contemplated in the assigned, 10 percent rating).  However, as the AOJ had not considered 38 C.F.R. § 3.321 in the adjudication of the Veteran's claim for an increased rating for bilateral hearing loss, to avoid any prejudice to the Veteran, the Board directed the AOJ to consider the matter of a higher, extra-schedular rating for bilateral hearing loss in the first instance. 

In the December 2014 SSOC, the AOJ considered 38 C.F.R. § 3.321 in the adjudication of the Veteran's claim for an increased rating for bilateral hearing.  Specifically, the AOJ considered the Veteran's assertion that his bilateral hearing impairment impacts his ordinary conditions of daily life, including ability to work, as it results in trouble understanding his wife and at work.  However, the RO determined that the totality of the evidence does not support the contention that his bilateral hearing loss is so exceptional or unusual, as to render the use of the regular sating schedule standards impractical.  Accordingly, the RO found that the scheduler rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss and found that referral for extra-schedular evaluation was inappropriate.  The Board agrees.  

The Board has considered the Veteran's assertion that his bilateral hearing loss has resulted in difficulty hearing his wife and at work; however, such functional impairment does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population.

Even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that such assertion has been advanced to indicate that the applicable criteria do not contemplate such impairment (and, hence, are inadequate to evaluate his disability), the Board would also have to find that such an assertion, without more, does not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  For example, there is no evidence or allegation that that the Veteran's hearing loss disability has resulted in significant time lost from work, or that the disability has adversely impacted or compromised his employment.  There also is no evidence of frequent treatment-much less, frequent hospitalization-for the disability, or other evidence of any exceptional or unusual factors associated with the Veteran's hearing loss.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability affecting both ears, and, as indicated, the Board has fully considered reported functional effects of that disability in evaluating the claim for higher rating for the period under consideration.  Under these circumstances, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for higher rating on an extra-schedular basis, for the period from February 16, 2012 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while, as discussed above, the Veteran clearly has asserted that his bilateral has impacted his employment. he has not indicated that, since February 16, 2012, his bilateral hearing loss, alone, has actually or effectively rendered him unemployable, and there is otherwise no such indication of record.  Notably, in February 2015, the Veteran filed a formal claim seeking entitlement to a TDIU, On that form, he listed, his service-connected posttraumatic stress disorder, rated as 50 percent disabling, along with hearing loss, as resulting in unemployability; he also indicated that he continued to work as an air traffic instructor, a position in which he has been employed since 2008,  The AOJ will certainly consider the impact of the bilateral hearing loss as a factor in his alleged unemployability when the TDIU claim is adjudicated.  On these facts, however, the Board finds that the matter of Veteran's entitlement to TDIU due solely to his service-connected bilateral hearing loss has not been reasonably raised , and need not be addressed in conjunction with the current claim for increase.  

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for bilateral hearing loss, from February 16, 2012, to include on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








      (CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for bilateral hearing loss from February 16, 2012, to include on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


